Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments filed 11/13/2020 have been considered and are sufficient to overcome the 35 U.S.C. § 112(b) rejections as set forth in the Non-Final Office Action mailed 11/13/2020 on P2-3.  The rejection of claims 1-11 over 35 U.S.C. § 112(b) has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 15/037,734, now U.S. Patent No. 10,851,029, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a process for direct conversion of a hydrocarbon-containing gas to a higher hydrocarbons product in an anode compartment of a fuel cell reactor, comprising, among other things, reacting equilibrium-limiting, produced hydrogen in situ with oxygen ion transferred from a cathode compartment to produce steam.
The closest prior art is Coelho Tsou et al. (US 2011/0303550) which teaches a process for converting aliphatic hydrocarbons having 1 to 4 carbon atoms to aromatic hydrocarbons, wherein at least some of the hydrogen formed in the conversion is removed electrochemically by means of a membrane-electrode assembly (Abstract, [0001]).  However, in the prior art, the produced hydrogen is removed by oxidizing hydrogen to protons on the retentate side of the membrane, the protons passing through the membrane and to the permeate side, at which some of the protons are reacted with oxygen to produce water and electrical power ([0001]).  This process differs from the instant invention which requires oxygen to by ionized in the cathode compartment (permeate side), the oxygen ions are transferred from the cathode compartment to the anode compartment (transferred from the permeate side to the retentate side) where hydrogen is reacted in situ in the anode compartment (retentate side) with the transferred oxygen ions to produce steam.  Thus, the process of the instant invention cannot be performed by the prior art because the prior art comprises a proton-conducting membrane which does not allow oxygen ions to pass through and hydrogen cannot be removed by reacting in situ (i.e., inside the anode compartment/retentate side).  Further, there is no motivation for one skilled in the art to substitute the membrane electrode assembly comprising a hydrogen-selective membrane with a membrane electrode assembly comprising an oxygen-selective membrane due to differences in their functions and operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        4/19/2021